Citation Nr: 0904418	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  02-01 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.T.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from March 1953 to March 
1955.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  In that decision, the RO denied 
service connection for residuals of a left ankle injury 
because new and material evidence adequate to reopen the 
claim had not been submitted.  

The Board remanded the case for further development in 
October 2003.  The Board reopened the veteran's claim in 
October 2006, and then remanded the appeal again for 
additional development.  In a February 2007 decision, the 
Board denied the benefit on appeal.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court or CAVC).  In August 2008, the Court 
vacated that Board's decision and remanded the case to the 
Board for readjudication in compliance with an August 2008 
Joint Motion to Remand.  The case is once again before the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The CAVC remanded the present appeal to the Board in August 
2008 for compliance with the instructions in the August 2008 
Joint Motion.  The Joint Motion provides that remand is 
required based on the Board's reliance on an insufficient 
August 2006 VA examination.  The examination report was 
inadequate because the examiner's factual premise was 
erroneous.  The examiner opined that the veteran's current 
ankle condition was related to a post-service severe motor 
vehicle accident.  The veteran's medical records, however, do 
not document trauma to the left ankle subsequent to a motor 
vehicle accident.  Accordingly the case was remanded to the 
Board to obtain a new medical examination.  The Board finds 
that a remand is necessary to comply with the instructions of 
the Joint Motion, prior to reconsideration of the appeal by 
the Board.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2008).  In the 
present appeal, an additional VA examination is necessary to 
determine if the veteran has a current left ankle disability 
which is related to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should refer the case for a 
comprehensive VA orthopedic examination 
to determine if the veteran has a 
current left ankle disability related 
to service.  The claims folder should 
be made available to the examiner for 
review prior to examination.  The 
examiner must review the entire claims 
file, to include service medical 
records and post-service records.

Examination should include appropriate 
diagnostic testing.  The examiner 
should identify any current left ankle 
diagnoses, and should state whether it 
is at least as likely as not that any 
such diagnosed disorders were incurred 
in service.

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.  
The examiner should specifically 
comment on any findings in the service 
treatment records pertaining to an 
ankle sprain.

2.  When the development has been 
completed, the RO should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 
